Name: Council Regulation (EEC) No 1611/89 of 29 May 1989 concerning application of article 7 of Regulation (EEC) No 355/77 to the cork sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  agricultural policy
 Date Published: nan

 15 . 6 . 89 Official Journal of the European Communities No L 165 / 5 COUNCIL REGULATION (EEC) No 1611 /89 of 29 May 1989 concerning application of Article 7 of Regulation (EEC) No 355 /77 to the cork sector within CN code 4501 ; whereas these measures should therefore be extended to include processed cork products falling within CN codes 4502, 4503 and 4504, in order that the expansion of the cork sector may have the desired effects in improving the situation of agriculture, HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Communities , Having regard to Council Regulation (EEC) No 355 /77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed ('), as last amended by Regulation (EEC) No 1760/ 87 (2 ), and in particular Article 7 ( 3 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas the expansion of cork-oak growing and of the cork sector may help in improving agricultural structures, especially in certain Mediterranean regions of the Community; Whereas the measures provided for in Regulation (EEC) No 355 /77 currently concern only those cork products which are listed in Annex II to the Treaty , namely those falling Article 1 The projects referred to in Article 7 ( 1 ) of Regulation (EEC) No 355 /77 may also concern the production of the processed products falling within CN codes 4502 , 4503 and 4504. Article 2 This Regulation shall enter into force of the third day following its publication in the Official journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 May 1989. For the Council The President C. ROMERO HERRERA 0 ) OJ No L 51 , 23 . 2 . 1977 , p. 1 . ( 2 ) OJ No L 167, 26 . 6 . 1987, p. 1 . ( J ) OJ No C 312 , 7. 12 . 1988 , p . 9 .